UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7277



RICKY MAJOR,

                                               Petitioner - Appellant,

          versus


MICHAEL MOORE, Director, SC Department of Cor-
rections; CHARLES M. CONDON, Attorney General
of the State of South Carolina,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-2876-3-17BC)


Submitted:     January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Major, Appellant Pro Se. Robert Eugene Bogan, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Major seeks to appeal the district court’s orders deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999), and denying his motion for reconsideration. We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

Major v. Moore, No. CA-98-2876-3-17BC (D.S.C. Aug. 24 & Sept. 1,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 23, 1999, the district court’s records show that it was
entered on the docket sheet on August 24, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2